REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	The prior art of record, individually or in combination, fails to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including responsive to receiving a notification that the attempt to store the first incoming packet at the first buffer caused a page fault, storing the first incoming packet at a second buffer; and forwarding, to a driver of the network accelerator device, a first identifier of the second buffer and a second identifier of the first buffer, in combination with each and every other limitation in the claim.
	Michael Tsirkin (United States Patent Application Publication No. US 2021/0342272 A1), hereinafter “Tsirkin,” which not later than the effective filing date of the claimed invention, was owned by the same person or subject to an obligation of assignment to the same person, discloses a system and method for supporting memory page fault handling for network devices.  In one implementation, a processing device may receive, at a network interface device of a host computer system, an incoming packet from a network.  The processing device may also select a first buffer from a plurality of buffers associated with a receiving queue of the network interface device.  The processing device may attempt to store the incoming packet at the first buffer of the plurality of buffers.  Responsive to receiving a notification that attempting to store the incoming packet at the first buffer encountered a page fault, the processing device may assign the first buffer to a wait queue of the network interface device.  The processing device may further store the incoming packet at a second buffer of the plurality of buffers associated with the receiving queue (See Tsirkin, Abstract).	More particularly, Tsirkin teaches that if the network interface device receives a notification that the operation to store the packet at the selected buffer has triggered a page fault, the network interface device may determine that the memory page containing the selected buffer is not currently present, for example due to the memory page being moved to a different storage device, different region of memory, etc.  In this case, the network interface device may determine that the selected buffer can be moved to a wait queue until the page fault is handled.  The network interface device may then attempt to store the incoming packet at another memory buffer of the set of memory buffers available at the receiving queue.  For example, the network interface device may continue to attempt to store the incoming packet at another memory buffer until the store operation is performed at one of the memory buffers without triggering a page fault (See Tsirkin, paragraph [0015]).
	Nevertheless, Tsirkin fails to disclose, teach and/or suggest, either explicitly or impliedly, that 1) the network interface device is a network accelerator device as defined in paragraph [0010] of instant Specification (either a virtual NIC accelerator or a vDPA) and claimed in independent claim 1, and that 2), a page fault handling component 128 may maintain a data structure (e.g., an ordered list, or a queue) of identifiers indicating the order in which the buffers are used (i.e., a buffer address), and that which, upon successfully storing a packet at a memory buffer, may append, to the data structure, an identifier of the memory buffer, as disclosed in paragraph [0026] of instant Specification, and forward the identifiers to a guest virtual machine (e.g., claimed as a driver of network accelerator device) in the order in which they were received, as disclosed in paragraph [0027] of instant Specification and claimed in independent claim 1.
	An additional prior art reference to KAMINSKI et al. (United States Patent Application Publication No. US 2011/0161620 A1), in the same field of Applicant’s endeavor, discloses using accelerator devices (accelerator devices 390 - See FIG. 3) with a kernel mode device driver 360 having an independent memory management unit 380 (i.e., independent of a main memory management unit (MMU) of a main OS kernel 320), which provides memory management function for the accelerator devices 390.  The MMU 380 includes an intercept module 382, a page table modification handler module 384, a page fault notification module 386 which receives page fault notifications (e.g., when the accelerator device 390 tries to access virtual memory area that is not currently in physical memory) and a page fault handler module 388 that handles the page fault notifications (See KAMINSKI, FIG. 3, paragraph [0087]).
	However even when combining Tsirkin and KAMINSKI, the closest prior art of record still fails to disclose, teach and/or suggest responsive to receiving a notification that the attempt to store the first incoming packet at the first buffer caused a page fault, storing the first incoming packet at a second buffer; and forwarding, to a driver of the network accelerator device, a first identifier of the second buffer and a second identifier of the first buffer, in combination with each and every other limitation in independent claim 1.  As the recited “first identifier of the second buffer” and “second identifier of the first buffer” refer to the order in which the buffers of independent claim 1 are selected and used, rather than just identifiers of arbitrary buffers, using a prior art reference to map a plurality of buffers to those of independent claim 1 would impermissibly destroy the structure of the claim construction and manner in which the limitations are claimed.
	Each of independent claims 8 and 15 are narrower in scope than independent claim 1, as each of independent claims 8 and 15 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; therefore, they are also allowed.
	Dependent claims 2-7, 9-14 and 16-20 further limit the allowed independent claims 1, 8 and 15, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441